Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/28/2019.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 05/28/2019, 02/11/2020, 06/17/2020 and 12/02/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102(a) (1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 6, 11-13, 17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fasolo et al (US 2014/0356162 A1). 

    PNG
    media_image1.png
    632
    305
    media_image1.png
    Greyscale
Regarding independent claim 1, Fasolo et al (US 2014/0356162 A1) teaches, A measuring system for measuring a stator of a gearless wind power installation, the measuring system comprising: an air gap measuring unit ([0044] With reference to FIGS. 2 and 3, wind power turbine 1 comprises proximity sensors 35 on stator 10. Each proximity sensor 35 measures a distance, radially with respect to axis of rotation A2, between rotor 11 and stator 10 (i.e., a size of air gap 29 radially with respect to axis of rotation A2), and is coupled to control device 8. More 
    PNG
    media_image2.png
    654
    135
    media_image2.png
    Greyscale
specifically, proximity sensor 35 is located inside stator 10, between two stator segments 19, is positioned facing rotor 11, and supplies the minimum distance between stator 10 and rotor 11. [0045] In an alternative embodiment of the present disclosure (not shown), the proximity sensors are located on the rotor, along the perimeter of the air gap, and along a portion of the rotor adjacent to the bearing assembly and/or to the nacelle); 
and a position determination unit ([0042] Wind power turbine 1 comprises an angular position sensor (not shown) which supplies control device 8 with the absolute angular position of rotor 11 with respect to stator 10), wherein the air gap 
wherein the holding apparatus is configured to mount the air gap measuring unit on a rotor of the wind power installation (In an alternative embodiment of the present disclosure (not shown), the proximity sensors are located on the rotor, along the perimeter of the air gap, and along a portion of the rotor adjacent to the bearing assembly and/or to the nacelle), 
wherein the distance sensor is configured to provide a signal indicative of a size of an air gap between the stator and the rotor (paragraph [0044]), wherein the position determination unit is configured to be mounted on the rotor of the wind power installation and to provide a signal indicative of a position of the position determination unit in a revolution direction of the rotor (paragraph [0042]), and wherein the measuring system is configured to capture signals from the distance sensor and from the position determination unit during a rotation of the rotor at a plurality of revolution positions (paragraph [0047).
Regarding dependent claim 2, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.
Fasolo et al further teaches, wherein the holding apparatus comprises a magnetic film (paragraph [0037]), wherein the air gap measuring unit is configured to be mounted in the air gap (paragraphs [0044], [0045]).

Regarding dependent claim 6, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.

    PNG
    media_image2.png
    654
    135
    media_image2.png
    Greyscale
Fasolo et al further teaches, a housing, wherein the housing comprises the position determination unit and is set up to be mounted on struts for a spinner cap of the wind power installation ([0042] Wind power turbine 1 comprises an angular position sensor (not shown) which supplies control device 8 with the absolute angular position of rotor 11 with respect to stator 10; Wind power turbine 1 is a direct-drive, variable-angular-speed wind turbine and comprises a supporting structure 2, a nacelle 3, a hub 4, three blades 5 (only two shown in FIG. 1), and an electric machine 6 (paragraph [0028]). Blades 5 are fitted to hub 4, which is fitted to nacelle 3, in turn fitted to supporting structure 2 [0029]. Supporting structure 2 is a structural element supporting nacelle 3 [0030]. With reference to FIG. 1, nacelle 3 is mounted to rotate about an axis A1 with respect to supporting structure 2 to position blades 5 into the wind; hub 4 is mounted to rotate about an axis of rotation A2 with respect to nacelle 3; and each blade 5 is fitted to hub 4 to rotate about an axis A3 with respect to hub 4. Electric 

Regarding dependent claim 11, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.
Fasolo et al further teaches, wherein the position determination unit has a transformer so that the position determination unit is configured to be directly connected to the grid voltage (position determination unit 35 is connected to control device 8 through a switch converter 30 which comprises controlled switches (e.g., Power MOSFETS or IGBTs), or other power transistors).
Regarding dependent claim 12, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.
Fasolo et al further teaches, wherein the air gap measuring unit is a first air gap measuring unit, the measuring system having a second air gap measuring unit, wherein the first air gap measuring unit is configured to be mounted in front of the rotor in an axial direction and the second air gap measuring unit is configured to be mounted behind the rotor in the axial direction (paragraph [0045]).


    PNG
    media_image1.png
    632
    305
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    654
    135
    media_image2.png
    Greyscale
Regarding independent claim 13, Fasolo et al (US 2014/0356162 A1) teaches, A method for measuring a stator of a gearless wind power installation (figure 1), wherein the method comprises: mounting an air gap measuring unit (paragraphs [0044], [0045]), which has a holding apparatus (paragraph [0034]) and a distance sensor (figures 1 and 2, paragraphs [0044][0045]), on a rotor of the wind power installation (figures 1 and 2, paragraphs [0044][0045]); mounting a position determination unit ([0042] Wind power turbine 1 comprises an angular position sensor (not shown) which supplies control device 8 with the absolute angular position of rotor 11 with respect to stator 10) on the rotor of the wind power installation (figure 1); and capturing a signal from the distance sensor using the position determination unit 

Regarding dependent claim 17, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 12.

    PNG
    media_image3.png
    830
    232
    media_image3.png
    Greyscale
Fasolo et al further teaches, and adjusting at least one of: the stator or the rotor at a position for which a differing value of the air gap was measured (figures 5-8 and their description; [0047] Memory 31 of control device 8 contains the angular position of each proximity sensor 35 identified by its identification number. A processing unit 32 memorizes in memory 31 the dimensions of air gap 29 recorded by each proximity sensor 35, together with the times they were recorded, analyses the time pattern of the air gap dimensions at each measuring point, and determines movement of rotor 11 with respect to stator 10. More specifically, processing unit 32 determines each distance and/or the variation over time in each distance between rotor 11 and stator 10. In one embodiment, processing unit 32 calculates the acceleration of rotor 11 at each measuring point from the variation over time in each dimension of the air gap, and/or the acceleration of rotor 11 along axis of rotation A2 from the variation over time in the misalignment of rotor 11 and stator 10. [0049] On the basis of the size and/or the variation over time in the size of air gap 29, control device 8 defines a localized additional magnetic force as a function of time and by which to regulate the size of air gap 29.
Regarding dependent claim 19, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 2.
Fasolo et al further teaches, wherein the air gap measuring unit is configured to be mounted on a pole shoe of the rotor ([0045] In an alternative embodiment of the present disclosure (not shown), the proximity sensors are located on the rotor, along the perimeter of the air gap, and along a portion of the rotor adjacent to the bearing assembly and/or to the nacelle).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
5. Claims 3-5, 10, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fasolo et al (US 2014/0356162 A1) and in view of Moura; Jairo et al (US 2009/0015248 A1).
Regarding dependent claim 3, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.
Fasolo et al does not teach a gyroscope or an incremental encoder verbatim, but further teaches, wherein the position determination unit configured to provide a signal for each determined angle change of the rotor ([0045] In an alternative embodiment of the present disclosure (not shown), the proximity sensors are located on the rotor, along the perimeter of the air gap, and along a portion of the rotor adjacent to the bearing assembly and/or to the nacelle. [0046] Control device 8 receives the size of air gap 29 from proximity sensor 35, and an 
Moura; Jairo et al (US 2009/0015248 A1) teaches, determining position, in particular to providing non-contact and non-invasive position determination for a motor [0003].  Still referring to the exemplary embodiment of FIG. 5, two scales may be defined on the rotor 505 in order to determine the rotor position to a desired level of resolution. The scales mat be positioned and constructed to cause variations in the magnetic flux intensity determined by sensor 540. The sensor output may then vary according a particular portion of the scale affecting the sensor, thus providing a position indicator. For example, a first scale may provide a high resolution incremental position with signal interpolation and a second scale may provide an absolute position of the rotor 505 within one cycle of the first incremental scale (paragraph [0052]; An 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a high resolution encoder as taught by Moura et al. 
 One of the ordinary skill in the art would have been motivated to make this modification to determine the rotor position to a desired level of resolution as taught by Moura et al.

Regarding dependent claim 4, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 2.
Fasolo fails to explicitly teach, wherein the incremental encoder has a resolution of at least 100 positions per revolution.
Moura; Jairo et al (US 2009/0015248 A1) teaches, determining position, in particular to providing non-contact and non-invasive position determination for a motor [0003].  Still referring to the exemplary embodiment of FIG. 5, two scales may be defined on the rotor 505 in order to determine the rotor position to a desired level of resolution. The scales mat be positioned and constructed to cause variations in the magnetic flux intensity determined by sensor 540. The sensor output may then vary according a particular portion of the scale affecting the sensor, thus 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a high resolution encoder as taught by Moura et al. 
 One of the ordinary skill in the art would have been motivated to make this modification to determine the rotor position to a desired level of resolution as taught by Moura et al.

Regarding dependent claim 5, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 3.
Fasolo et al does not teach an incremental encoder verbatim, but further teaches, wherein the position determination unit configured to provide a signal for each determined angle change of the rotor ([0045] In an alternative embodiment of the present disclosure (not shown), the proximity sensors are located on the rotor, along the perimeter of the air gap, and along a portion of the rotor adjacent to the bearing assembly and/or to the nacelle. [0046] Control device 
Moura; Jairo et al (US 2009/0015248 A1) teaches, wherein the position determination unit has the incremental encoder, (determining position, in particular to providing non-contact and non-invasive position determination for a motor [0003]. Still referring to the exemplary embodiment of FIG. 5, two scales may be defined on the rotor 505 in order to determine the rotor position to a desired level of resolution. The scales mat be positioned and constructed to cause variations in the magnetic flux intensity determined by sensor 540. The sensor output may then vary according a particular portion of the scale affecting the sensor, thus providing a position indicator. For example, a first scale may provide a high resolution incremental position with signal interpolation and a second scale may provide an absolute position of the rotor 505 within one 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a high resolution encoder as taught by Moura et al. 
 One of the ordinary skill in the art would have been motivated to make this modification to determine the rotor position to a desired level of resolution as taught by Moura et al.

Regarding dependent claim 10, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.
Fasolo et al fails to teach, wherein the distance sensor is configured to provide an analog scanning signal, and the position determination unit has an analog to digital converter configured to digitize the scanning signal.
Moura; Jairo et al (US 2009/0015248 A1) teaches, FIG. 5, two scales may be defined on the rotor 505 in order to determine the rotor position to a desired level of resolution. The scales mat be positioned and constructed to cause variations in the magnetic flux intensity determined 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a high resolution encoder and analog to digital converter as taught by Moura et al. 
 One of the ordinary skill in the art would have been motivated to make this modification to digitize the position detection signal and determine the rotor position to a desired level of resolution as taught by Moura et al.

Regarding dependent claim 14, Fasolo et al (US 2014/0356162 A1) teaches the method as claimed in claim 13.

Moura; Jairo et al (US 2009/0015248 A1) teaches,  Still referring to the exemplary embodiment of FIG. 5, two scales may be defined on the rotor 505 in order to determine the rotor position to a desired level of resolution. The scales mat be positioned and constructed to cause variations in the magnetic flux intensity determined by sensor 540. The sensor output may then vary according a particular portion of the scale affecting the sensor, thus providing a position indicator. For example, a first scale may provide a high resolution incremental position with signal interpolation and a second scale may provide an absolute position of the rotor 505 within one cycle of the first incremental scale (paragraph [0052]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a high resolution encoder and analog to digital converter as taught by Moura et al. 
 One of the ordinary skill in the art would have been motivated to make this modification to digitize the position detection signal and determine the rotor position to a desired level of resolution as taught by Moura et al.
6. Claims 7, 8, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fasolo et al (US 2014/0356162 A1) and in view of Damen et al (US 2011/0291415 A1).
Regarding dependent claim 7, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.
Fasolo et al fails to teach, wherein the position determination unit has a radio communication module.

Damen et al (US 2011/0291415 A1) teaches, a plurality of distance measurement sensors 34 are positioned in the second air gap 33 to measure the length of the gap 33. The sensors 34 can for example be capacitive proximity probes. The sensors 34 can be operatively connected to power and signal transmission cables [0030]. While the second gap 33 remains substantially constant, the capacitance of the sensor 34 is also substantially constant and the sensor 34 transmits a substantially constant measuring signal. If the length of air gap 33 changes, the capacitance of the sensor 34 changes and the measuring signal transmitted from sensor 34 is altered [0031]. The sensor 34 is configured to measure the radial length of the air gap 33 between the rib 22 and the outer end 21 of flange 20. The sensor 34 can communicate with a data processing unit 50 via a cable connection and/or wireless, e.g., via a network of transmitters and receivers operating in the radio frequency (RF) band may be used to define input channel. Optionally, Bluetooth.RTM. technology can be used. A junction box can be configured to receive a plurality of sensor cables [0032]. The data processing unit can include one or more processors and a memory, an input channel 51, an output channel 52 and may include a computer, or similar type of programmable circuit. The output channel can for example be a cable, or a wireless network of transmitters and receivers operating in a predetermined portion of a radio frequency (RF) band [0033].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by 
One of the ordinary skill in the art would have been motivated to make this modification to facilitate air gap measurement sensors to communicate with the data processing unit, as taught by Damen et al.

Regarding dependent claim 8, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.
Fasolo et al fails to teach, wherein the distance sensor has at least one of: a sensing plate or a capacitive flat sensor configured to scan an inner side of the stator in the mounted state.
Damen et al (US 2011/0291415 A1) teaches, a wind turbine having an air gap measurement system that can accurately measure the length of the generator air gap during operation ([0009]).
Damen et al (US 2011/0291415 A1) teaches, a plurality of distance measurement sensors 34 are positioned in the second air gap 33 to measure the length of the gap 33. The sensors 34 can for example be capacitive proximity probes. The sensors 34 can be operatively connected to power and signal transmission cables [0030]. While the second gap 33 remains substantially constant, the capacitance of the sensor 34 is also substantially constant and the sensor 34 transmits a substantially constant measuring signal. If the length of air gap 33 changes, the capacitance of the sensor 34 changes and the measuring signal transmitted from sensor 34 is altered [0031]. The sensor 34 is configured to measure the radial length of the air gap 33 between the rib 22 and the outer end 21 of flange 20. The sensor 34 can communicate with a data 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a capacitive proximity sensor for air gap measurement, as taught by Damen et al.
One of the ordinary skill in the art would have been motivated to make this modification to facilitate a non-contact air gap measurement, as taught by Damen et al.

Regarding dependent claim 15, Fasolo et al (US 2014/0356162 A1) teaches the method as claimed in claim 14.
Fasolo et al further teaches, at least one of: connecting the position determination unit to a grid voltage (position determination unit 35 is connected to control device 8 through a switch converter 30 which comprises controlled switches (e.g., Power MOSFETS or IGBTs), or other power transistors); 

Damen et al (US 2011/0291415 A1) teaches, a wind turbine having an air gap measurement system that can accurately measure the length of the generator air gap during operation ([0009]).
Damen et al (US 2011/0291415 A1) teaches, calibrating the distance sensor (paragraph [0050]), A plurality of distance measurement sensors 34 are positioned in the second air gap 33 to measure the length of the gap 33. The sensors 34 can for example be capacitive proximity probes. The sensors 34 can be operatively connected to power and signal transmission cables [0030]. While the second gap 33 remains substantially constant, the capacitance of the sensor 34 is also substantially constant and the sensor 34 transmits a substantially constant measuring signal. If the length of air gap 33 changes, the capacitance of the sensor 34 changes and the measuring signal transmitted from sensor 34 is altered [0031]. The sensor 34 is configured to measure the radial length of the air gap 33 between the rib 22 and the outer end 21 of flange 20. The sensor 34 can communicate with a data processing unit 50 via a cable connection and/or wireless, e.g., via a network of transmitters and receivers operating in the radio frequency (RF) band may be used to define input channel. Optionally, Bluetooth.RTM. technology can be used. A junction box can be configured to receive a plurality of sensor cables [0032]. The data processing unit can include one or more processors and a memory, an input channel 51, an output channel 52 and may include a computer, or similar type of programmable circuit. The 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a wireless connection for the sensors to communicate with the data processing unit, as taught by Damen et al.
One of the ordinary skill in the art would have been motivated to make this modification to facilitate air gap measurement sensors to communicate with the data processing unit, as taught by Damen et al.

Regarding dependent claim 20, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 7.
Fasolo et al fails to teach, wherein the radio communication module is a WLAN module.
Damen et al (US 2011/0291415 A1) teaches, a wind turbine having an air gap measurement system that can accurately measure the length of the generator air gap during operation ([0009]).
Damen et al (US 2011/0291415 A1) teaches, calibrating the distance sensor (paragraph [0050]), A plurality of distance measurement sensors 34 are positioned in the second air gap 33 to measure the length of the gap 33. The sensors 34 can for example be capacitive proximity probes. The sensors 34 can be operatively connected to power and signal transmission cables [0030]. While the second gap 33 remains substantially constant, the capacitance of the sensor 34 is also substantially constant and the sensor 34 transmits a substantially constant measuring 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a wireless connection for the sensors to communicate with the data processing unit, as taught by Damen et al.
One of the ordinary skill in the art would have been motivated to make this modification to facilitate air gap measurement sensors to communicate with the data processing unit, as taught by Damen et al.
7. Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fasolo et al (US 2014/0356162 A1) and in view of Krummel (US 2014/0239974 A1).
Regarding dependent claim 9, Fasolo et al (US 2014/0356162 A1) teaches the measuring system as claimed in claim 1.

Krummel (US 2014/0239974 A1) teaches, the sensor 20 is configured to measure a minimum air gap between the capacitance probe 20a and pole 14, and configured to generate a voltage signal proportional to the measured air gap 12. The measurement read by the probe 20a is a measurement reflective of the distance from the face of the probe 20a to the pole 14 but not the desired reading from the core 10 to the pole 14. To account for this, the measurement needs to be corrected by the amount of an offset. The offset, shown in the embodiment of FIG. 3, is comprised of the thickness of the probe 20a plus the thickness of the magnet 26 (paragraph [0021]). The voltage signal output of the sensor 20 is interpreted and processed by panel meters 28, 30, shown in FIG. 4, and also by an analog to Digital ("A/D") converter 42. The A/D converter is not seen in FIG. 4, but is located internal to the panel PC 34 shown in FIG. 7. The panel meters 28, 30 are in communication with the capacitance sensor 20 and configured to interpret the voltage signal. Panel meters 28, 30 display the minimum air gap for the particular pole 14 under test. An internal feature of the meters 28, 30 is that they are configurable to display and hold the minimum air gap reading between the core and the pole. It is important to note that as the probe is rotated beneath a pole, the values measured go from maximum to minimum back to maximum. The minimum value is the value of interest. The minimum air gap measurement occurs when the sensor is rotated under the center of the pole 14. The two panel meters 28 and 30 are redundant. Generally the air gap readings are done one at a time, however, with two panel meters 28, 30, the assembly contains two channels. The spare channel provides a redundant channel in the case of channel failure. The second channel also provides the capability to measure both sides of the 

One of the ordinary skill in the art would have been motivated to make this modification to facilitate a non-contact air gap measurement with desired accuracy, as taught by Krummel.
8. Claims 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fasolo et al (US 2014/0356162 A1) and in view of Cloutier (US 2015/0234011 A1).

    PNG
    media_image1.png
    632
    305
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    654
    135
    media_image2.png
    Greyscale
Regarding independent claim 16, Fasolo et al (US 20140356162 A1) teaches, a method for measuring a rotor of a gearless wind power installation (figure 1), wherein the method comprises: mounting an air gap measuring unit on a stator of the wind power installation (paragraphs [0044], [0045]), the air gap measuring unit having a holding apparatus (paragraph [0034]) and a distance sensor (figures 1 and 2, paragraphs [0044][0045]); capturing signals from the distance sensor during a rotation of the rotor at a plurality of revolution positions, wherein the signals are indicative of an air gap between the stator and the rotor (paragraphs [0042], [0047]); determining junctions between pole shoes of the rotor from the signal from the distance sensor (paragraph [0044]); determining a distance value between the stator and the 
Fasolo et al fail to explicitly teach and evaluating a roundness of the rotor on the basis of the distance value determined for each pole shoe.
Cloutier (US 2015/0234011 A1) teaches, a warning system for a large electric rotating machine with salient pole rotor informing in real time operators of the machine about a change of shape of the rotor and/or the stator of the machine, the system comprising: air gap measuring sensors affixed around the stator at known and predefined intervals, and real time measurements by the sensors of minimum air gap thickness for each rotor pole passing in front of each the sensor, a one per revolution reference means to identify each pole number and its position angle on the rotor, and reference values of minimum air gap thickness being stored as one reference value for each pole, and at each sensor position, when the machine is deemed to operate under normal conditions, and one or several warning signals informing of one or several changes of the shape of the rotor and/or of the stator, the signal or signals being generated whenever at least one real time air gap measurement made by a sensor for a given rotor pole differs positively or negatively from the reference value for the pole and for the sensor by a predefined minimum percentage.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fasolo by providing a method for evaluating a shape of the rotor as taught by Cloutier. 
One of the ordinary skill in the art would have been motivated to make this modification to facilitate real time monitoring of rotor or stator shape changes, as taught by Cloutier.
Regarding dependent claim 18, Fasolo et al (US 2014/0356162 A1) and Cloutier (US 2015/0234011 A1) teach the method as claimed in claim 16.
Fasolo et al further teaches, wherein determining a distance value between the stator and the rotor for each pole shoe between each two adjacent junctions of the determined junctions, in particular as a minimum of the signal from the distance sensor (paragraph [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SURESH RAJAPUTRA/
Examiner, Art Unit 2858
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858